             Case 5:17-cv-05671-BLF Document 292-2 Filed 01/22/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
 1
                             NORTHERN DISTRICT OF CALIFORNIA
 2
                                         SAN JOSE DIVISION
 3

 4     VLSI TECHNOLOGY LLC,                             Case No. 5:17-cv-05671-BLF

 5                                   Plaintiff,         [PROPOSED] ORDER GRANTING
                                                        INTEL’S ADMINISTRATIVE
 6            v.                                        MOTION FOR RELIEF FROM
                                                        PROTECTIVE ORDER
 7     INTEL CORPORATION,

 8                                    Defendant.

 9

10          Having considered Intel Corporation’s (“Intel”) Administrative Motion For Relief from
11   the Protective Order, the Court grants Intel’s Motion.
12

13
     Dated: ______________                                ___________________________________
14
                                                          Hon. Beth Labson Freeman
15                                                        United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28

       Case No. 5:17-cv-05671-BLF                  1                       [PROPOSED] ORDER
